                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                      ENTERED
                              UNITED STATES DISTRICT COURT                        January 09, 2019
                               SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

JUAN ALEXIS PAREDES-MUNIZ,                       §
                                                 §
       Petitioner,                               §
VS.                                              §   CIVIL ACTION NO. 1:18-CV-00164
                                                 §
LORIE DAVIS,                                     §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 17, 2018, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 4). No party has filed any objection. After reviewing the Report and

Recommendation and the applicable law, the Court ADOPTS the Report and Recommendation

and abstains from exercising jurisdiction. Accordingly, it is:

       ORDERED that Plaintiff Juan Alexis Parades-Muniz’s petition for writ of habeas corpus

is DISMISSED without prejudice;

       ORDERED that, in light of this dismissal, Plaintiff’s Consent to Proceed Before a

Magistrate Judge (Doc. 8) is DENIED as moot; and

       ORDERED that a certificate of appealability is DENIED.

       SIGNED this 9th day of January, 2019.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
